UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5209


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROCKY MORALES-CORTEZ,

                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:10-cr-00162-FL-1)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ and KEENAN, Circuit Judges. ∗


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     George E.B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.

     ∗
       The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d).
PER CURIAM:

           Rocky Morales-Cortez pled guilty to illegal reentry by

a previously deported aggravated felon in violation of 8 U.S.C.

§ 1326   (2006)    and    he    was     sentenced          to    seventy-one      months    of

imprisonment,      the    top      of    his        properly       calculated      advisory

Sentencing Guidelines range.                   On appeal, he alleges that his

sentence was substantively unreasonable.                          For the reasons that

follow, we affirm.

           Morales-Cortez’s             sole       claim    on     appeal    is    that    his

sentence was substantively unreasonable because a lower sentence

within   his   Guidelines       range      of      57-71     months    was    adequate      to

punish his crime.          He does not contest the propriety of his

sixteen-level increase under U.S. Sentencing Guidelines Manual

§ 2L1.2(b)(1)(A)         (2010),        for     having          reentered    the    country

following a conviction for a drug trafficking offense, but notes

that this enhancement is one of the largest in the Sentencing

Guidelines.       Thus, Morales-Cortez argues, a sentence lower in

his range would have been sufficient to accomplish the purposes

of sentencing.

           We review a sentence for abuse of discretion.                            Gall v.

United States, 552 U.S. 38, 51 (2007).                          The first step in this

review requires us to ensure that the district court committed

no significant procedural error, United States v. Evans, 526

F.3d 155, 161 (4th Cir. 2008), which Morales-Cortez does not

                                               2
contest.      Then, we consider the substantive reasonableness of

the   sentence,       taking         into      account          the        totality          of     the

circumstances.       United States v. Mendoza–Mendoza, 597 F.3d 212,

216 (4th Cir. 2010), cert. denied, __ S. Ct. __, 2011 WL 2037948

(2011).      A    sentence       within     the     advisory          Guidelines            range    is

accorded a presumption of reasonableness on appeal.                                          Rita v.

United States, 551 U.S. 338, 346–56 (2007).

            We have reviewed the record and conclude that Morales-

Cortez     has    failed        to     rebut       the    appellate          presumption             of

correctness accorded to his sentence imposed within his advisory

Sentencing       Guidelines       range.           See    United       States       v.        Montes-

Pineda, 445 F.3d 375, 379 (4th Cir. 2006) (noting a defendant

may rebut the presumption of correctness only by showing it was

unreasonable       when    measured         against       the    18        U.S.C.       §     3553(a)

(2006)    factors).         The      court     was       faced    with        a    recalcitrant

defendant     who    had        been     previously         deported          on        two       prior

occasions    and    for     whom     shorter        sentences         failed       to       curb    his

criminal    behavior.           In     sentencing         Morales-Cortez,               the       court

expressly    discussed          several     § 3553(a)        factors,             including         the

history and characteristics of the defendant, the nature of the

offense,    respect       for    the    law,       protection         of    the     public,         and

deterrence.       Under a totality of the circumstances, we find that

Morales-Cortez’s          within-Guidelines              sentence       was       substantively



                                               3
reasonable.   Rita, 551 U.S. at 346–56; Mendoza–Mendoza, 597 F.3d

at 216.

          Accordingly,   we   affirm.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  4